                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


HARRY H. KROUSKOUPF, III, et al.,

        Plaintiffs,                             :     Case No. 2:19-cv-3045

        -vs-                                          Judge Sarah D. Morrison
                                                      Magistrate Judge Chelsey M. Vascura

MUSKINGUM COUNTY JAIL, et al.,
                                                :
        Defendants.


                                               ORDER

        This matter is before the Court upon consideration of a Report and Recommendation

(R&R) issued by the Magistrate Judge on August 27, 2019. (ECF No. 6). In that filing, the

Magistrate Judge recommended that Plaintiff Terry M. Bocook’s action be dismissed without

prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). The

Magistrate Judge also recommended that no filing fee be assessed to Plaintiff Bocook and that he

be ordered to list this action as a related case if he re-files. The time for filing objections has

passed, and no objections have been filed. For the reasons set forth in the R&R, the Court hereby

ADOPTS the R&R (ECF No. 6) and DISMISSES WITHOUT PREJUDICE the Complaint as

to Plaintiff Terry M. Bocook only. No filing fee shall be assessed to Plaintiff Bocook in this

matter. Further, Plaintiff Bocook is ORDERED to list the instant action as a related case if he

re-files his complaint.

        IT IS SO ORDERED.

                                                        /s/ Sarah D. Morrison
                                                        SARAH D. MORRISON
                                                        UNITED STATES DISTRICT JUDGE
